Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, corresponding to claims 1-13, in the reply filed on 03/24/2021 is acknowledged.  Claims 14-20 are withdrawn from consideration by applicant.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the display”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the display” is 

5.	Claim 11 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 depends on claims 1 and 10 and Claim 11 recites a limitation “wherein the high acoustic impedance layer is a metallic layer between the flexible substrate and the display”. However, claim 1 recites a limitation “wherein the ultrasonic transceiver comprises: a piezoelectric layer … a high acoustic impedance layer adjacent to the piezoelectric layer…”, and claim 10 further recites a limitation “the ultrasonic transceiver is underlying the flexible substrate so that the flexible substrate is between the display and the piezoelectric layer”. The limitation recited in claim 11 is in contradictory with the limitations recited in claims 1 and 11. The structure relationship between the display, the flexible substrate, the ultrasonic transceiver including the piezoelectric layer and the high acoustic impedance layer is not cleared and needs to be clarified.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

7.	Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 20200074134 A1).
Regarding claim 1, Lim (e.g., Fig. 4) discloses an ultrasonic fingerprint sensor system comprising: 
a flexible substrate (flexible substrate 410; [0092]) having a plurality of sensor circuits (TFT array 425; [0091]-[0096]); and 
an ultrasonic transceiver (ultrasonic transceiver including a piezoelectric layer 420) coupled to the flexible substrate (flexible substrate 410), wherein the ultrasonic transceiver comprises: 
a piezoelectric layer (piezoelectric layer 420; [0091]-[0096]) configured to generate ultrasonic waves (ultrasonic waves 440) and receive reflections of ultrasonic waves (ultrasonic waves 460); and 
and a high acoustic impedance layer (electrode layer 430, which is formed of a high acoustic impedance material Ag ink; [0094]) adjacent to the piezoelectric layer (piezoelectric layer 420) and disposed on or over a side of the piezoelectric layer facing the display (display 240),
wherein the ultrasonic fingerprint sensor system (ultrasonic fingerprint sensor comprises the substrate 410, the TFT circuits 425, the piezoelectric layer 420, and the electrode 430) is underlying the display (display 240) and configured to attach to the display (display 240).

(e.g., Fig. 4) discloses the system of claim 1, wherein the high acoustic impedance layer includes an electrode layer (electrode layer 430, which is formed of a high acoustic impedance material Ag ink; [0094]) coupled to the piezoelectric layer (piezoelectric layer 420).

Regarding claim 3, Lim (e.g., Fig. 4) discloses the system of claim 2, wherein the electrode layer includes silver ink (electrode layer 430 is formed of Ag ink; [0094]).

Regarding claim 10, Lim (e.g., Fig. 4) discloses the system of claim 1, wherein the ultrasonic transceiver (ultrasonic transceiver including a piezoelectric layer 420) is underlying the flexible substrate (flexible substrate 410) so that the flexible substrate (flexible substrate 410) is between the display (display 240) and the piezoelectric layer (piezoelectric layer 420).

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
9.	Claims 1-2, 4-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panchawagh (US 20170110504 A1).
Regarding claim 1, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses an ultrasonic fingerprint sensor system comprising: 
(TFT substrate, the substrate is formed of flexible material; [0047])); and 
an ultrasonic transceiver (Figs. 1-2, 12 and 14; ultrasonic transceiver; [0056]) coupled to the flexible substrate (flexible substrate; [0047]), wherein the ultrasonic transceiver comprises: 
a piezoelectric layer (Figs. 1-2, 12 and 14; piezoelectric layer) configured to generate ultrasonic waves ([0056]) and receive reflections of ultrasonic waves ([0056]); and 
and a high acoustic impedance layer (Figs. 14B-14C show an example that a high acoustic impedance layer includes an electrically nonconductive acoustic layer 1408c or 1413a and an electrically conductive metal layer 1405d; [0114], [0119] and [0111]) adjacent to the piezoelectric layer (Figs. 12-14; piezoelectric layer) and disposed on or over a side of the piezoelectric layer facing the display (Fig. 2C shows an example that the ultrasonic transceiver 262 is disposed on a bottom side of a display including display pixels 266 and display array substrate 260b),
wherein the ultrasonic fingerprint sensor system is underlying the display and configured to attach to the display (Fig. 2C shows an example that ultrasonic fingerprint sensor comprising the ultrasonic transceiver 262 is underlying the display including display pixels 266 and display array substrate 260b, Figs. 12 and 14 show detailed structures of ultrasonic fingerprint sensor).

Regarding claim 2, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 1, wherein the high acoustic impedance layer includes an electrode layer (Figs. 14B-14C show an example that a high acoustic impedance layer includes an electrically nonconductive acoustic layer 1408c or 1413a and an electrically conductive metal layer 1405d; [0114], [0119] and [0111]) coupled to the piezoelectric layer (Figs. 12-14; piezoelectric layer).

Regarding claim 4, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 2, wherein the electrode layer is divided in a plurality of electrode segments (e.g., Figs. 2, 12 and 14; upper electrodes 1405d or 914).

Regarding claim 5, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 1, wherein the high acoustic impedance layer includes an electrically nonconductive acoustic layer disposed on an electrically conductive layer (Figs. 14B-14C show an example that a high acoustic impedance layer includes an electrically nonconductive acoustic layer 1408c or 1413a disposed on an electrically conductive metal layer 1405d; [0114], [0119] and [0111]), wherein the electrically nonconductive acoustic layer includes a dielectric material having an acoustic impedance value greater than about 8.0 MRayls (the electrically nonconductive acoustic layer 1408c or 1413a can be formed of SiO2 , SiON, SiN, e.g., SiO2 has an acoustic impedance value of 13 MRayls).

Regarding claim 12, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 1, wherein the ultrasonic transceiver is overlying the flexible substrate so that the piezoelectric layer is between the flexible substrate and the display (Fig. 2C shows an example that the ultrasonic transceiver 262 including the piezoelectric layer is between the flexible substrate and the display, Figs. 12 and 14 show detailed structures of ultrasonic fingerprint sensor).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
11.	Claims 6-8 are rejected under 35 U.S.C. 103 as unpatentable over Panchawagh (US 20170110504 A1) in view of Fennell (US 20140352440 A1).
Regarding claim 6, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 5, but does not disclose wherein the electrically conductive structure includes silver ink. However, Fennell (e.g., Figs. 1-12) discloses an ultrasonic fingerprint sensor, wherein the electrically conductive structure (transmitter/receiver electrodes; [0045]) can be formed by different metal materials including silver ink ([0045]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fennell to fabricate the ultrasonic fingerprint sensor as taught by Panchawagh so as to form transmitter and receiver electrodes of an ultrasonic fingerprint sensor by using different metallic materials.

Regarding claim 7, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 5, wherein the electrically conductive layer includes a metal layer ([0111]), but does not disclose wherein the metal layer has a thickness between about 10 nm and about 2 um, wherein the metal layer includes aluminum, nickel, copper, or combinations thereof. However, Fennell (e.g., Figs. 1-12) discloses an ultrasonic fingerprint sensor, wherein the electrically conductive layer includes a metal layer (transmitter/receiver electrodes; [0045]), wherein the metal layer has a thickness between about 10 nm and about 2 um, wherein the metal layer includes aluminum, nickel, copper, or combinations thereof ([0045]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fennell to fabricate the ultrasonic fingerprint sensor as taught by Panchawagh so as to form transmitter and receiver electrodes of an ultrasonic fingerprint sensor by using different metallic materials.

Regarding claim 8, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses the system of claim 5, wherein the ultrasonic transceiver further comprises a routing layer (routing layer 1410a) between the electrically nonconductive acoustic layer (electrically nonconductive acoustic layer 1408c or 1413a) and the piezoelectric layer (piezoelectric layer 1405c), but does not disclose wherein a photo-imageable epoxy layer is sandwiched between the routing layer and the electrically conductive layer. However, Fennell (e.g., Figs. 1-12) discloses an ultrasonic fingerprint sensor, wherein a photo-imageable epoxy layer is used to connected between a routing trace or wire and ([0062] and [0072]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the photo-imageable epoxy layer as taught by Fennell to the ultrasonic fingerprint sensor as taught by Panchawagh to connected between a routing trace or wire and the transmitter/receiver electrodes, wherein the photo-imageable epoxy layer is sandwiched between the routing layer and the electrically conductive layer. The combination/motivation would be to provide a conductive connection between a routing trace or wire and the transmitter/receiver electrodes for signal transmission.

12.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Lim (US 20200074134 A1) in view of Fennell (US 20140352440 A1).
Regarding claim 9, Lim (e.g., Fig. 4) discloses the system of claim 2, Lim discloses wherein the flexible substrate (flexible substrate 410) includes polyimide (polyimide; [0092]) but does not disclose the substrate has a thickness between about 25 um and about 75 um. However, Fennell (e.g., Figs. 1-12) discloses an ultrasonic fingerprint sensor comprising a flexible substrate having a plurality of sensor circuits (flexible substrate 34 having TFT circuits; [0043]); wherein the flexible substrate includes polyimide and has a thickness between about 25 um and about 75 um ([0043]; flexible substrate includes polyimide and has a thickness less than about 100um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fennell to fabricate the ultrasonic fingerprint sensor as taught by Lim so as to have a compact display device integrated with a fingerprint sensor.
Allowable Subject Matter
13.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The closet prior arts, Lim (US 20200074134 A1), Panchawagh (US 20170110504 A1), Fennell (US 20140352440 A1), and Schneider (US 20120206585 A1), individually or in combination, discloses an ultrasonic fingerprint sensor integrated with a display similar to the claimed invention, but fails to teach the sensor comprising a backing layer disposed on and underlying the flexible substrate, wherein the flexible substrate has a thickness between about 5 um and about 50 um, wherein the backing layer has a thickness between about 5 um and about 50 um.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Schneider (US 20120206585 A1) teaches an ultrasonic fingerprint sensor including a backing substrate.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691